*268Opinion by
Kinchblob, J.
Certain items of the merchandise stipulated to consist of gloves the same in all material respects as those the subject of United States v. Julius Kayser & Co. (33 C. C. P. A. 179, C. A. D. 333), were held dutiable at 50 percent under paragraph 915, plus additional duty under paragraph 924, as cotton gloves knit on other than a warp-knittipg machine. Other items of the merchandise stipulated to consist of cotton gloves, wholly or in chief value of cotton or other vegetable fiber, made chiefly of woven fabric, not knit or crocheted, were held dutiable at 25 percent under said paragraph 915, plus additional duty under paragraph 924.